This complaint was brought under the provisions of § 26 of chapter 194 of the Public Acts of 1903. It is there provided that under certain prescribed conditions one or more stockholders, owning not less than one tenth of the capital stock of a corporation having such stock, may apply to the Superior Court for the dissolution of such corporation and the appointment of a receiver to wind up its affairs, and that upon such application the court may, if it finds that sufficient cause exists, grant the prayer of the application. With respect to the conditions under which the application may thus be made and granted, the provisions here pertinent are that the proceedings may be had whenever there has been any fraud, collusion, *Page 560 
or gross mismanagement in the conduct or control of the corporation, or its assets are in danger of waste through attachment, litigation, or otherwise.
The complaint charges that all these conditions existed in respect to the corporation sought to be wound up. The court has found that no evidence was offered of fraud or collusion, and that the charges of fraud, collusion, and gross mismanagement were not sustained. The charge of waste was sought to be supported by proof that excessive salaries were being paid to the president and treasurer, the only stockholders other than the plaintiff; that an excessive rental was being paid to these persons for the use of the real estate needed for the conduct of the company's business; and that since the company's organization in May, 1904, its business had met with the loss outlined in the finding. The court has found that neither the salaries nor rental was excessive or disproportionate, in view of the duties called for and the character of the property involved, and that there was no such danger of waste by attachment, litigation, or otherwise, as to call for the dissolution of the corporation and the appointment of a receiver. If, therefore, error is to be found in the judgment dismissing the complaint, it must be for the reason that the company's losing business, as outlined, of necessity created such a condition of danger from waste, within the meaning of the statute, that the court had no option but to appoint a receiver. It is unnecessary to define the term "waste" as used in the statute, since whatever one of its possible shades of meaning be adopted, it yet remains that the court, upon an application of this character, has confided to it the exercise of a sound judicial discretion. The application is addressed to it as a court of equity, and the statute recognizes the extent to which the exercise of judicial discretion must enter into any fair determination of the course of action upon such proceedings, when such language is chosen as confers a power only. There is no undeviating rule of action laid down. The court is empowered to take steps to wind up the corporation. It is not *Page 561 
commanded to do so. Its action in any given case is, as it ought to be, left to be governed by its judgment, fairly exercised upon the facts before it, as to what, upon the whole, is wisest and best for all concerned. In the present case the court had the facts presented to it. In the performance of its duty it weighed them to determine what action, under all the circumstances, ought to be taken. Its conclusion was that no such situation was disclosed as to call for the dissolution of the corporation and the appointment of a receiver. There is nothing to indicate that in arriving at this conclusion there was any abuse of the judicial discretion confided to the court. The judgment rendered must therefore be conclusive.
The plaintiff asks for a correction of the finding in a single particular. The evidence certified to this court is not sufficient to justify the correction asked to be made.
   There is no error.
In this opinion the other judges concurred.